DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, 11-13, 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurjanowicz et al.

	With respect to claims 1-2, 11-12, 16, Kurjanowicz et al disclose a device (Fig.1) comprising: a first switch (10); a first irreversibly programmable memory point (one end of antifuse device 12); and a second irreversibly programmable memory point (other end of antifuse device 12) coupled in parallel with the first irreversibly programmable memory point, wherein the first switch (10) and the parallel combination (12) of the first and second irreversibly programmable memory points are coupled in series between a first node (BL) and a second node (Vcp), wherein the first node and the second node 
With respect to claims 3-5, Kurjanowicz et al disclose wherein the first switch (10, Fig.1) and the parallel combination (12, Fig.1) of the first and second irreversibly programmable memory points are connected at a connection node (12, Fig.2), the connection node comprising a first doped semiconductor area connecting the first and second memory points.
With respect to claims 8-9, 17-18, Kurjanowicz et al disclose the first and second memory points each comprise a semiconductor zone (12, Fig.2) and a gate (16, Fig.2) located on the semiconductor zone and the gates of the first and second memory points are defined by a conductive area. 
With respect to claim 13, Kurjanowicz et al disclose a surface area of the semiconductor body occupied by one of the devices is substantially identical to a surface area of the semiconductor body occupied by two of the assemblies located at adjacent spaces of the matrix (see Fig.3).

Claim(s) 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (5,301,159).
Lee discloses a method comprising programming a one time programming memory device (Fig.4) that includes a first switch (50), a first irreversibly programmable memory point (92), and a second irreversibly programmable memory point (94) coupled in parallel with the first irreversibly programmable memory point (92), wherein the first switch (50) and the parallel combination of the first and second irreversibly programmable memory points (92, 94) are coupled in series between a first node (65) and a second node (80), the programming comprising temporarily applying a voltage at the first and second nodes (col.3, lines 13-37).

Allowable Subject Matter
s 6-7, 10, 14-15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuda et al (US 2013/0033921) disclose a semiconductor device.
Novosel et al (6,775,171) disclose a method of utilizing voltage gradients to guide dielectric breakdown for non-volatile memory elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871.  The examiner can normally be reached on 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A LE/               Primary Examiner, Art Unit 2825                                                                                                                                                                                                        03/13/2021